Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 7/12/22 has been entered and fully considered.
Claims 72-81 remain pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 72-75, 77, 79, 81 are rejected under 35 U.S.C. 103 as being unpatentable over Michael Joseph CH 491296A (hereinafter ‘Joseph’ -See Foreign document and translation provided by applicant on 7/12/22) in view of McKiernan, Jr US 6,126,126 (hereinafter ‘McKiernan’).
In regard to claim 72, Joseph teaches an anchor component (fig. 1) comprising: a base plate (1) including a front side (2) facing forward, a back side (4) facing rearward, retainer (top) and free (end where 3 extends from 1) ends and spaced apart first and second side edges (6, 6’) extending between the free and retainer ends (see fig. 1 and 3); 
first and second wall penetrating retainers (7, 7’) extending from the first and second side edges of the base plate proximate the retainer end (as seen in figs. 1-3, and noted on Par. 5 of page 2 of the provided translation).
The first and second retainers of Joseph do not have first and second wall penetrating extends with a curved configuration, and being bent so as to turn rearwardly and place the first and second wall penetrating extends rearward of the back side of the base plate, wherein the curved configuration extends curve toward the free end.
McKiernan teaches an anchor component having a base plate (10) including a retainer (top) end and a free end (bottom) and further comprising first and second retainers (16s) comprising first and second penetrating extends with a curved configuration (see fig. 20) bent so as to turn rearwardly and placing the extends rearward of the back side of the base plate, wherein the curved configuration extends toward the free end (see fig. 20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application, to provide a retainer having a penetrating extend with a curved configuration as taught by McKiernan so as to provide a hooking action (see col. 3, ln. 35) and because McKiernan also teaches that it would have been an obvious matter of design choice to modify a straight prong as in their embodiment of fig. 2 to provide a curved end as shown in fig. 20. 
In regard to claim 73, the combination of Joseph/McKiernan teaches the claimed invention wherein the base plate includes a major portion (the plate 1) and a portion (3) that protrudes forwardly of the major portion (see fig. 3). 
In regard to claim 74, the combination of Joseph/McKiernan teaches the claimed invention wherein each of the wall penetrating extend includes a major portion having a thickness and a width, wherein the width is greater than the thickness (see Joseph’s figures 2-3). Note that per the combination, the extends of Joseph maintain their with and thickness while the shape is modified in view of McKiernan to be curved and provide a hooking action). 
In regard to claim 75, the combination of Joseph/McKiernan teaches the claimed invention wherein the base plate material defines a plate thickness; each of the first and second wall penetrating extend includes a major portion having a thickness and a width (as seen in the figures) wherein the thickness is the same as the plate thickness. Note that Joseph teaches (page 2, par. 5) that the anchor is made of a plate and the sides are folded to form the fixing tabs (interpreted per above rejection as penetrating extends). 
In regard to claims 77 and 79, it is noted that the claimed limitations have been addressed and rejected in the above rejections for claims 72-75 and therefore claims 77 and 79 are unpatentable over Joseph in view of McKiernan as noted above. 
In regard to claim 81, the combination of Joseph/McKiernan teaches the claimed invention wherein the base plate includes a major portion (Joseph 10) and a portion (3) than protrudes forwardly of the major portion.




Claims 76, 78, 80 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of  McKiernan and in further view of Hogg US 4,619,430 (hereinafter ‘Hogg’).
In regard to claims 76, 78, 79, the combination of Joseph/McKiernan teaches the claimed invention, wherein the base plate includes a major portion (1) and a forward protruding segment (hook 3).
The combination does not explicitly teach a lateral segment that extends from the forwardly protruding segment. 
Hogg teaches an anchor element comprising a base plate (10) having a forward protruding segment (19) and a lateral segment (15) that extends from the forwardly protruding segment. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application, to provide a forwardly protruding element, as taught by Hogg, in the forward protruding segment of the combination so as to facilitate placement/sliding of the object to be hung into the hooking beak of the combination. 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 7/12/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986. The examiner can normally be reached 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAOLA AGUDELO/Primary Examiner, Art Unit 3633